Citation Nr: 0433590	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  97-33 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.






WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946 and January 1946 to July 1947.  He died on January [redacted] 
1997; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the RO.  

In November 1999, the Board requested an opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in December 1999.  

In March 2000, the Board denied the appellant's claim of 
service connection for the cause of the veteran's death.  

The appellant then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By April 2001 Order, 
the Court vacated the Board's decision and remanded the 
matter to the Board.  

In July 2002, the Board remanded the case to the RO for 
further action.  

In March and August 2004, the Board obtained additional VHA 
opinions from a hematologist and a pulmonologist, 
respectively.  



FINDINGS OF FACT

1.  The death certificate shows that the veteran died on 
January [redacted] 1997 and that the immediate cause of death was 
organic heart disease due to multiple myeloma.  

2.  At the time of the veteran's death, service connection 
was in effect for shell fragment wound residuals of the left 
arm, Muscle Group III, 20 percent disabling; left elbow, 
Muscle Group VII, 10 percent disabling; right leg, Muscle 
Group XIII, 10 percent disabling; and right leg, Muscle Group 
XI, 10 percent disabling.  Service connection was also in 
effect for a residual shell fragment scar of the left cheek 
and residuals of squamous cell carcinoma of the right 
auricle, right macular region of the face and dorsum of the 
left hand, each rated as noncompensably disabling.  

3.  The veteran is shown to have been exposed to mustard gas 
in connection with his duties during service in World War II.  

4.  The veteran is shown to have had a history of bronchitis 
following service that was likely due to his demonstrated 
exposure to mustard gas in connection with his duties during 
World War II.  

5.  The veteran's bronchitis is shown to have been productive 
of respiratory debility that as likely as not played a 
contributory role in producing his demise.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
disability manifested by bronchitis, which was due to mustard 
gas exposure that was incurred in service, contributed 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 
3.312, 3.316 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the appellant's claim.  The Board is unaware 
of, and the appellant has not identified, any additional 
evidence that is necessary to make an informed decision on 
the issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The appellant and her representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her behalf including the presentation of testimony at a 
hearing at the RO.  

Further, by an August 2002 letter and the January 2003 
Supplemental Statement of the Case, she and her 
representative have been notified of the evidence needed to 
establish the benefit sought, and via those letters, she has 
been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also notes that in December 2002, the appellant indicated in 
writing that she had no further evidence to submit.  

Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.  

The Board concludes that seeking further development of the 
case would serve no useful purpose.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the appellant.  


Factual Background 

The veteran's death certificate lists the immediate cause of 
death as "organic heart disease due to (or as a consequence 
of) multiple myeloma."  

At the time of his death, service connection was in effect 
for shell fragment wound residuals of the left arm, Muscle 
Group III, 20 percent disabling; left elbow, Muscle Group 
VII, 10 percent disabling; right leg, Muscle Group XIII, 10 
percent disabling; and right leg, Muscle Group XI, 10 percent 
disabling.  Service connection also was in effect for a 
residual shell fragment scar of the left cheek and the 
residuals of squamous cell carcinoma of the right auricle, 
right malar region of the face and dorsum of the left hand, 
each rated as noncompensably disabling.  

The RO has conceded that the veteran was exposed to mustard 
gas during his period of active service.  Indeed, the veteran 
attended Chemical Warfare School at the Edgewood Arsenal.  

Service connection had been granted for the squamous cell 
carcinoma residuals based on the veteran's mustard gas 
exposure in service prior to his death.  However, the Board 
notes initially that neither cardiomyopathy nor multiple 
myeloma is recognized by VA as one of the conditions for 
which presumptive service connection is warranted on the 
basis of mustard gas exposure.  

In August 1995, a VA psychiatric examination was conducted 
for the purpose of determining whether the veteran was 
suffering from post-traumatic stress disorder (PTSD).  The 
veteran reported that most of his physical and nervous 
problems were related to his military service during and 
after World War II.  He stated that he had been depressed 
since exposure to Lewisite and mustard gas in Edgewood 
Arsenal in 1946.  He noted that he had never consulted a 
doctor about the depression.  The examiner concluded that the 
veteran did not have PTSD.  The examiner stated that he did 
not believe that the veteran's depression and other 
conditions were related to exposure to gases during his 
military service.  

In March 1995 treatment records, apparently from the 
veteran's private oncologist, David F. Trent, M.D., it was 
noted that the veteran had "a history of cardiomyopathy 
likely [due] to toxic gas such as phosgene to which he [was] 
exposed during WWII."  

In a January 1997 letter, Dr. Trent noted the veteran's 
history of toxic gas exposure and opined that the veteran's 
"plasma cell dyscrasia [might] be directly resultant to that 
toxic exposure."  He noted the many unusual features of the 
veteran's disease, including the nonsecretory nature of the 
plasma cell dyscrasia and stated that this "unusual variant 
[might] have been directly related to the previous toxic 
exposures."  

In November 1999, the Board requested the opinion of a 
medical specialist from VHA.  In December 1999, the requested 
opinion was received by the Board.  

The VHA expert reviewed the veteran's medical history, 
history of exposure to toxic chemicals and pertinent medical 
treatises.  He noted in this regard that the medical 
literature did not support an association between toxic gas 
exposure and either multiple myeloma or cardiomyopathy.  He 
acknowledged the veteran's private physician's opinion that 
there might have been a connection between the veteran's 
illnesses and toxic gas exposure, but he clarified that the 
private physician presented no evidence in support of that 
opinion.  

The VHA specialist stated that, "[b]ecause no independent 
evidence suggest[ed] any association, these statements [were] 
clearly speculative and [were] not supported by independent 
clinical experience or scientific investigation."  Therefore, 
he was unable to conclude that there was any connection 
between the veterans' service experience and the illnesses 
that ultimately caused his death.  

In a scholarly paper published in November 2001 entitled 
"Late Hematologic Complications of Mustard Gas," the author 
posited that mustard gas affected many organs including the 
skin, eyes and lungs as well as the gastrointestinal, 
endocrine and hematopoietic systems.  The effects, according 
to the author, could manifest years after exposure.  

In a March 2004 opinion, a VHA physician indicated that he 
reviewed the entire record.  The physician concluded that the 
veteran had plasma cell dyscardia and specifically multiple 
plasmacytomas and also nonsecretory multiple myeloma.  There 
was no evidence of plasma cell leukemia, the form of leukemia 
that sometimes occurred in terminal stages of multiple 
myeloma.  

The physician explained that the cause of plasma cell 
dyscardia or multiple myeloma was unknown in most cases and 
that there was no evidence that mustard gas or Lewisite were 
causative agents of multiple myeloma.  The physician sated 
that nonlymphocytic leukemia and multiple myeloma were 
different entities.  

The physician indicated that he could not respond to the 
question of whether chronic bronchitis materially contributed 
to the death of the veteran as this matter was beyond the ken 
of his expertise as a hematologist.  

An August 2004 VHA opinion of a pulmonologist addressed the 
question of whether it was more likely than not that exposure 
to mustard gas in service led to the development of chronic 
bronchitis, emphysema or chronic obstructive pulmonary 
disease and whether the lung disease in turn contributed 
substantially or materially to the veteran's death.  

The VA physician asserted that it was more likely than not 
that bronchitis contributed to the veteran's death.  The 
physician explained that the veteran was a lifelong nonsmoker 
and had no history of childhood asthma or bronchitis and that 
the medical records suggested that the veteran had an adult 
history of bronchitis.  The occurrence of bronchitis in a 
nonsmoking individual with no childhood bronchitis or asthma 
lent support to the proposition that, with respect to the 
veteran, exposure to mustard gas played a causative role.  

In summary, the VA physician stated that bronchitis to some 
degree contributed to the veteran's demise and that 
bronchitis to some degree was a consequence of his exposure 
to mustard gas in service.  


Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury which was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for malignant 
tumors is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a presumptive basis 
for certain conditions, including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia, if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2004).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

That the veteran was exposed to mustard gas in service is not 
in dispute.  Whether such exposure contributed to the cause 
of his death is the central matter in this case.  


The Board notes, indeed, that during his lifetime, service 
connection was in effect for shell fragment wound residuals 
of the left arm, left elbow, right leg (Muscle Groups XI and 
XIII, shell fragment scar of the left cheek, and the 
residuals of squamous cell carcinoma.  The evidence does no 
reflect that any of the above service-connected disabilities 
had any bearing of the cause of the veteran's death, and 
service connection for the cause of the veteran's death 
cannot be granted pursuant to any of these enumerated 
conditions.  38 C.F.R. § 3.312.  

The death certificate lists the cause of death as "organic 
heart disease due to (or as a consequence of) multiple 
myeloma."  In March 2004, the VHA physician explained that 
the cause of multiple myeloma was unknown in most cases and 
that there was no evidence that mustard gas or Lewisite were 
causative agents of multiple myeloma.  The physician further 
asserted that multiple myeloma and nonlymphocytic leukemia 
were completely different entities.  

As such, service connection for the cause of the veteran's 
death cannot be granted based on the presumption that mustard 
gas exposure caused multiple myeloma.  Id.; 38 C.F.R. 
§ 3.316.  Presumptive service connection for nonlymphocytic 
leukemia could be granted based on exposure to mustard gas, 
but the veteran did not suffer from that particular cancer.  

The August 2004 opinion of the pulmonologist reflected that 
the veteran had a history of bronchitis in adulthood that was 
not the result of smoking or childhood asthma or bronchitis.  
The opinion further indicated that the veteran's bronchitis 
was largely due to mustard gas exposure in service.  

The physician concluded that bronchitis, to some degree, 
contributed to the veteran's demise and that bronchitis, to 
some degree, was a consequence of his exposure to mustard gas 
in service.  Because the veteran suffered from bronchitis and 
because he was exposed to mustard gas, service connection for 
bronchitis is presumptive under 38 C.F.R. § 3.316.  

The question is whether bronchitis contributed materially or 
substantially in causing the veteran's death.  See 38 C.F.R. 
§ 3.312.  Certainly, it was not the principal cause of the 
veteran's death as it was not listed on the death 
certificate.  

The August 2004 opinion, however, does appear to reflect a 
material link between bronchitis and the veteran's demise.  
This opinion does not represent overwhelming evidence of a 
sufficient link between bronchitis and the cause of the 
veteran's death, but does seem to suggest that the evidence 
for and against the appellant's claim is in relative 
equipoise.  Indeed, the evidence weighing against the 
appellant does not contradict the August 2004 opinion.  

By extending the benefit of the doubt to the appellant, 
service connection for the cause of the veteran's death is 
granted.  Id.; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



